Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 112b rejections of claim 9 is withdrawn in view of the amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al (US20150253225A1 published 09/10/2015; hereinafter Ng).
Regarding claim 1, Ng teaches a sample processing assembly for treatment of a sample on a substrate (sample processing assembly for treatment of a sample on a substrate – abstract), the assembly including: 
a mounting surface for the substrate (mounting surface 1200 is provided to support a substrate 6000 – Figure 10A and paragraph 56); and 
a cover member that covers an entirety of the mounting surface (cover member 2000 is closed over a substrate and cover the entire mounting surface 1200 – Figures 3-6), the cover member being movable between an open position (cover member 2000 is open – Figures 3-4) and a substantially closed position (cover member 2000 is closed – Figures 1-2), wherein, when the substrate is placed in the assembly and the cover member is in the substantially closed position (a substrate 6000 is placed in the assembly 1000 and held between the cover member 2000 and mounting surface 1200 – Figures 10-10A), a reaction chamber is formed for processing the sample between the cover member and the substrate (a reaction chamber 6500 is formed between the cover member 2000 and substrate 6000 – paragraph 62 and Fig. 10A), and wherein 
the mounting surface provides for an air gap (one or more recesses 1250 in the mounting surface 1200 – paragraph 97 and Figures 3-4 and 10A) between the substrate and the mounting surface.
Regarding claim 2, Ng teaches an assembly according to claim 1, wherein the mounting surface includes a step (one or more recesses 1250 is a step formed in the mounting surface 1200 – Figure 3-4 and 10A and paragraph 56) to provide for the air gap between the substrate and the mounting surface.
Regarding claim 3, Ng teaches an assembly according to claim 2, wherein the mounting surface extends longitudinally between a first end and a second opposed end (the mounting surface 1200 have a first end in the direction A and a second end in the opposite of direction A – Figures 3-4), and the step is located adjacent the first end (one or more recesses 1250 is located at a first end in the direction A – Figures 3-4).
Regarding claim 4, Ng teaches an assembly according to claim 3, wherein the substrate placed on the mounting surface extends longitudinally between the first end and the second opposed end (a substrate 6000 is placed between the first end in the direction A and the second end in the opposite of direction A – Figures 10-10A), and at least partially over the step located adjacent the first end (the substrate 6000 overlaps the recesses 1250 at a first end in the direction A – Figures 3-4 and 10-10A).
Regarding claim 5, Ng teaches an assembly according to claim 4, wherein the step has a height relative to the mounting surface to provide for the air gap between the substrate and the mounting surface (recesses 1250 is at a different elevation from the mounting surface 1200 and forms an air gap with the substrate 6000 – Figures 10-10A), and the height of the step permitting the substrate to be flexed into substantial contact with the mounting surface when the cover member is in the substantially closed position (recesses 1250 is lower than the mounting surface 1200 and allows the substrate 6000 to be flexed into contact with the mounting surface 1200 – Figures 10-10A), and wherein the first end and the second opposed end are ends of the mounting surface (the first end in the direction A and the second end in the opposite of direction A are at opposite ends of the mounting surface 1200 – Figures 10-10A).
Regarding claim 6, Ng teaches an assembly according to claim 5, wherein the mounting surface is in communication with a heater (a thermo module 1800 coupled with the mounting surface 1200 – paragraph 100 and Figures 1-4) to heat the reaction chamber formed between the cover member and the substrate (thermo module 1800 is operable to vary the temperature within the reaction chamber – paragraph 1800).
Regarding claim 8, Ng teaches an assembly according to claim 4, wherein the mounting surface includes at least one guide adjacent the second end (second guides 1235 on the mounting surface 1200 located adjacent to the side opposite of direction A – Fig. 4) configured to limit movement of the substrate in at least a first direction during placement of the substrate in the assembly (second guides 1235 limit movement of the substrate in a direction B – Figure 4).
Regarding claim 9, Ng teaches an assembly according to claim 5, wherein the cover member extends longitudinally (a cover member 2000 extends longitudinally – Fig. 16) and has a fluid inlet port at one end of the cover member adjacent the second opposed end of the mounting surface (an inlet port 2450 of the cover member 2000 is near the end in the opposite of direction A of the mounting surface 1200 – Figs. 4 and 16).
Regarding claim 10, Ng teaches an assembly according to claim 9, wherein the fluid inlet port (an inlet port 2450 – Fig. 16), in use, permits fluid transfer between a fluid source associated with the sample processing assembly and the reaction chamber (first fluid flow port 2450 receives reagent from reservoir 2400 and sends reagent the reaction chamber from reservoir 2400 – paragraph 74).
Regarding claim 11, Ng teaches an assembly according to claim 9, wherein the cover member extends longitudinally over a portion of the substrate (cover member 2000 extends over the substrate 6000 – Figures 10-10A) where the substrate is flexed to be into substantial contact with the mounting surface (walls 2100 of the cover member 2000 are capable of flexing the substrate 6000 – Figures 10-10A).
Regarding claim 12, Ng teaches an assembly according to claim 2, further including a closure body configured to retain the cover member (closure body 1100 retains the cover member 2000 – Figure 4), and the closure body and the cover member being moveable between the open position (closure body 1100 and the cover member 2000 are open – Figures 3-4) and the substantially closed positon (closure body 1100 and the cover member 2000 are closed – Figures 1-2).
Regarding claim 13, Ng teaches an assembly according to claim 2, wherein the step is configured to move between a first position (the one or more recesses 1250 provides an air gap between the substrate 6000 and the mounting surface 1200 – Fig. 10A) providing the air gap between the substrate and the mounting surface and a second position substantially parallel to the mounting surface (the one or more recesses 1250 provides an air gap between the substrate 6000 and the mounting surface 1200 – Fig. 10A).
Regarding claim 14, Ng teaches an assembly according to claim 13, wherein the step is biased by a biasing means (biasing means 1300, which biases closure body 1100 toward a substantially closed position by pressing on a force distribution member 1400 – paragraph 62) towards the first position (biasing means 130 pushes the cover member 2000, substrate 6000, and mounting surface 1200 in the closed position – Fig. 10A).
Regarding claim 16, Ng teaches a sample processing assembly for treatment of a sample on a substrate (sample processing assembly for treatment of a sample on a substrate – abstract), the assembly including: 
a mounting surface for the substrate  (mounting surface 1200 is provided to support a substrate 6000 – Figure 10A and paragraph 56); and 
a cover member, the cover member being movable between an open position (cover member 2000 is open – Figures 3-4)  and a substantially closed position (cover member 2000 is closed – Figures 1-2), wherein, when the substrate is placed in the assembly and the cover member is in the substantially closed position (a substrate 6000 is placed in the assembly 1000 and held between the cover member 2000 and mounting surface 1200 – Figures 10-10A), the cover covers an entirety of the mounting surface (cover member 2000 is closed over a substrate and cover the entire mounting surface 1200 – Figures 3-6) and a reaction chamber is formed for processing the sample between the cover member and the substrate (a reaction chamber 6500 is formed between the cover member 2000 and substrate 6000 – paragraph 62 and Fig. 10A), and wherein 
the mounting surface includes a support portion for supporting the substrate in a first orientation relative to the mounting surface (mounting surface 1200 is capable of supporting a substrate 6000 in a direction B relative to the cover member 2000 – Fig. 4).
Regarding claim 17, Ng teaches an assembly according to claim 16, wherein the support portion is further configured to support the substrate in a second orientation substantially parallel to the mounting surface (mounting surface 1200 is capable of supporting a substrate 6000 in a direction A parallel to the cover member 2000 – Fig. 4).
Regarding claim 18, Ng teaches an assembly according to claim 17, wherein the substrate is in substantial contact with the mounting surface in the second orientation (the substrate 6000 is in substantial contact with the mounting surface 1200 when mounted in a direction A parallel to the cover member 2000 – Figures 10-10A).
Regarding claim 19, Ng teaches an instrument for treatment of a sample on a substrate, the instrument including at least one sample processing assembly (sample processing assembly for treatment of a sample on a substrate – abstract) according to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ng.
Regarding claim 7, Ng teaches an assembly according to claim 5.
Although Ng does not teach that the height of the step is between 0.08mm to 0.12mm, it would have been obvious to one of ordinary skill to experiment with different size recesses 1250 to optimize heat transfer of the thermo module 1800 and discover a range of heights between 0.08mm to 0.12mm through experimentation. It would be the normal desire of scientists or artisans to improve upon what is already generally known to obtain an optimal range of heights. See MPEP 2144.05 II. ROUTINE OPTIMIZATION. 
One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple modification in shape of the thermo module 1800.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ng, as applied to claim 2, in view of Stead et al (US20060171857A1 published 08/03/2006; hereinafter Stead).
Regarding claim 15, Ng teaches an assembly according to claim 2.
However, Ng does not teach wherein the step is a raised projection from the mounting surface.
Stead teaches wherein the step is a raised projection (slide orientation tabs 90 and 100 – Fig. 12) from the mounting surface (slide orientation tabs 90 and 100 rise above the surface of the platen 50 to support the slide 110 – Fig. 12). Stead (paragraph 73 and Fig. 12) also teaches that it would be advantageous to use raised projections, such as slide orientation tabs, to hold a tissue sample 116 between the platen 50 and slide 110 without the need to use adhesives.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the mounting surface, as taught by Ng, with the raised slide orientation tabs, taught by Stead, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both NG and Stead teach slide holders for sample processing.
Response to Arguments
	Applicant’s addition arguments with respect to the rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.S./Examiner, Art Unit 1796           
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797